Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



MARILYN S. JOHNSON


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00260-CV

An Original Proceeding 

in Mandamus






MEMORANDUM  OPINION ON  PETITION  FOR  WRIT  OF  MANDAMUS

	Relator, Marilyn S. Johnson, seeks a writ of mandamus against the Honorable Eduardo A.
Gamboa, Judge of the Probate Court of El Paso County.  Mandamus will lie only to correct a
clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding). 
Moreover, there must be no other adequate remedy at law.  Id.  Based on the petition and record
before us, we are unable to conclude that Relator is entitled to the relief requested.  Accordingly,
we deny mandamus relief.  See Tex.R.App.P. 52.8(a).



September 20, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.